United States Court of Appeals
                     For the First Circuit


No. 07-2670

                        RICHARD DENNIS,

                     Plaintiff, Appellant,

                               v.

                     OSRAM SYLVANIA, INC.,

                      Defendant, Appellee.



                          ERRATA SHEET


     The opinion of this Court issued on December 10, 2008, is
amended as follows:

     On p.7, line 17: Change heading "Dennis' Motion for Summary
Judgment" to "Sylvania's Motion for Summary Judgment."